Citation Nr: 1039735	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
myofascial strain with intervertebral disc syndrome involving sciatic 
nerve. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 
1986 to July 1986. The Veteran injured her back during basic training 
and was discharged as a result. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 
The rating decision continued the Veteran's disability rating of 40 
percent for myofascial strain with intervertebral disc syndrome 
involving sciatic nerve. 

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if further 
action is required.


REMAND

The Veteran asserts that her back disability has worsened and that 
she is entitled to a disability rating in excess of 40 percent for 
myofascial strain with intervertebral disc syndrome involving sciatic 
nerve.

An April 2009 compensation and pension examination does not reflect 
review of the claims file. The examiner's report of the patient's 
history is contradictory to basic facts noted in the claims file. In 
the first paragraphs of the report, the examiner states that the 
Veteran served one month in the Army from June 1986 to July 1986; 
that the Veteran's condition preexisted the examination by only two 
months; and that the condition was not due to injury or trauma. 

Additionally, the April 2009 compensation and pension examination is 
ambiguous as to whether any anklyosis of the Veteran's spine exists 
and to what degree. Without this information, the Board cannot 
determine whether the Veteran is entitled to a disability rating in 
excess of 40 percent for her disability. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine. An 
April 2009 radiology report indicates that the examiner could not 
"determine extent of anklyosis on study." The report continues: 
"Incidentally there is partial anterior fusion of the T11 and T12 
vertebral bodies with slight angulation at the column in this region, 
chronic or congenital." The April 2009 QTC report also includes a 
statement that there was no anklyosis of the lumbar spine.

While there are general findings of decreased sensation in the 
extremities, the report is also missing sufficient inquiry into any 
accompanying neurological symptoms and the etiology of these 
symptoms, and any incapacitating episodes due to the intervertebral 
disc syndrome included in the Veteran's service-connected diagnosis.

The Veteran's representative also stated that the Veteran contends 
her condition worsened since the 2009 examination.  The Board finds 
that a new examination must be conducted to determine the current 
state of the Veteran's disability, whether this disability includes 
any unfavorable anklyosis of the spine, whether any additional 
symptoms reported by the Veteran are neurologic abnormalities 
associated with her service-connected disability, and whether any 
incapacitating episodes, as defined for VA purposes, have occurred. 
See 38 C.F.R. §§  4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 
(1). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to identify 
VA and non-VA health care providers who have 
treated her for a back disability since the 
most recent records associated with the 
claims file in January 2009. After obtaining 
any appropriate authorizations for release of 
medical information, the RO/AMC must obtain 
relevant records from each health care 
provider the Veteran identifies. 

The Veteran should also be advised that, with 
respect to private medical evidence, she may 
alternatively obtain the records on her own 
and submit them to the RO/AMC. 

2.	After waiting an appropriate time period for 
the Veteran to respond, the RO/AMC must 
schedule the Veteran for a VA examination by 
a clinician with appropriate expertise. The 
purpose of the examination is to determine 
the current level of the Veteran's 
disability, including her forward flexion 
range of motion; whether her condition 
involves any unfavorable ankylosis; whether 
any symptoms reported by the Veteran are 
neurologic abnormalities associated with her 
myofascial strain with intervertebral disc 
syndrome involving sciatic nerve; and whether 
any incapacitating episodes, as defined for 
VA purposes, have occurred. 

The following considerations must govern the 
examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The clinician must consider the Veteran's 
lay testimony regarding her symptomatology 
during and since service and determine and 
note in his or her report whether there is 
a medical basis for discounting the 
credibility or reliability of the Veteran. 

c.	If deemed appropriate by the clinician, 
the Veteran must be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

d.	The clinician must determine the Veteran's 
current ranges of motion and also ranges 
of motion as limited by pain, repetitive 
use, or other restrictions. See 38 C.F.R. 
§§  4.1, 4.10 (2010). 

e.	The clinician must determine whether the 
Veteran has any unfavorable anklyosis of 
the spine and in which part of the spine 
this anklyosis is located. Unfavorable 
anklyosis, for VA purposes, is defined as: 
"[A] condition in which the entire 
cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in 
flexion or extension, and the anklyosis 
results in one or more of the following: 
difficulty walking because of a limited 
line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable anklyosis." 
38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, 
Note (5).

The clinician must specifically opine as 
to whether any fixing of the spine results 
in the symptoms listed in Note (5).

f.	The clinician must determine whether any 
symptoms reported by the Veteran or 
mentioned in the claims file are objective 
neurologic abnormalities, associated with 
the Veteran's myofascial strain with 
intervertebral disc syndrome involving 
sciatic nerve. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) 
(including, but not limited to, bowel or 
bladder impairment). 

i.	The clinician, in particular, should 
consider the Veteran's reported 
headaches and loss of sensation in 
the extremities (reported in the 
April 2009 compensation and pension 
examination). 

ii.	If neurologic symptoms are 
associated with the myofascial strain 
or intervertebral disc syndrome, the 
clinician must identify the exact 
manifestations and resulting level of 
disability. If neurologic symptoms 
are not associated with the 
myofascial strain, the clinician must 
provide a complete rationale as to 
why such neurologic symptoms are not 
related to the Veteran's service-
connected disability. 

iii.	The clinician must identify each 
nerve and/ or spinal segment affected 
by the Veteran's myofascial strain or 
intervertebral disc syndrome; state 
whether there is any paralysis, 
neuritis, or neuralgia present; and 
if so, identify whether any 
paralysis, neuritis, or neuralgia is 
severe, moderately severe, moderate, 
or mild. 

g.	The clinician must determine from all 
available evidence whether the Veteran has 
experienced any incapacitating episodes, 
as defined for VA purposes. An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, Note (1). 

h.	In all conclusions, the clinician must 
identify and explain the medical bases of 
his opinion with reference to the claims 
file. 

The Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal. 38 C.F.R. § 20.1100(b) (2010).


